Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 7
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                              CASE NO. ____________________

 SHIRLEY JOHNSON,

        Plaintiff,

 v.

 CARNIVAL CORPORATION,
 d/b/a CARNIVAL CRUISE LINES,
 a Panamanian Corporation,

        Defendant.
                                                  /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, SHIRLEY JOHNSON (hereinafter “Plaintiff”), sues Defendant, CARNIVAL

 CORPORATION (hereinafter “Defendant”), and alleges:

                               PRELIMINARY ALLEGATIONS

        1.      Plaintiff, SHIRLEY JOHNSON, is a citizen and resident of Moreno Valley,

 California.

        2.      Defendant, CARNIVAL CORPORATION, is a foreign entity incorporated in

 Panama with its principal place of business in Miami, Florida at 3655 Northwest 87th Avenue,

 Miami, Florida 33178.

        3.      The matter in controversy exceeds, exclusive of interest and costs, the sum specified

 by 28 USC §1332 and involves complete diversity of citizenship (Plaintiff is a citizen of California

 and Defendant is a citizen of Florida) under 28 USC §1332.

        4.      At all times material hereto, Defendant, personally or through an agent:

        a. Operated, conducted, engaged in, or carried on a business venture in this state and/or
           county or had an office or agency in this state and/or county;
        b. Was engaged in substantial and not isolated activity within this state;
        c. Purposefully availed itself of the benefits of conducting activities within Florida by
           purposefully directing its activities in and toward the state, thus obtaining the benefits
           and protections of the state’s laws;
Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket
                                                  Johnson12/23/2019    Page 2 of 7
                                                          v. Carnival Corporation

         d. Committed one or more of the acts stated in Fla.Stat. §§48.081, 48.181, or 48.193;
         e. The acts of Defendant set out in this Complaint occurred in whole or in part in this
            county and/or state;
         f. Operated vessels in the waters of this state;
         g. Defendant was engaged in the business of providing to the public and Plaintiff in
            particular, for compensation, vacation cruises aboard CARNIVAL IMAGINATION.

         5.      Defendant is subject to the jurisdiction of the courts of this state.

         6.      The causes of action asserted in this Complaint arise under the General Maritime

 Law of the United States.

         7.      At all times material hereto, Defendant owned, operated, managed, maintained,

 and/or controlled CARNIVAL IMAGINATION.

         8.      At all times material hereto, Defendant had exclusive custody and control of

 CARNIVAL IMAGINATION. The ship was designed, in whole or in part, by Defendant and built

 exclusively for Defendant with Defendant intimately involved in the ship’s build at Kvaerner

 Masa-Yards.

         9.      On or about January 16, 2019, Plaintiff was a passenger aboard CARNIVAL

 IMAGINATION which was in navigable waters.

         10.     As a result of her age (69 at the time of her cruise) and pre-existing spine conditions

 (scoliosis and at least one herniation), Plaintiff had difficulties walking, particularly long distances.

 As such, when booking the cruise directly with Defendant in September/October 2018, her son,

 Damian Johnson, requested an ADA-accessible cabin. The availability of an accessible cabin was

 confirmed by Defendant and Plaintiff was booked and placed a deposit on an accessible cabin.

         11.     Thereafter, Mr. Johnson advised Defendant that he needed a larger cabin to

 accommodate additional family members and was advised by Defendant that this was not a

 problem and he could be accommodated into a larger accessible cabin.

         12.     Approximately one month prior to sailing, when Mr. Johnson called Defendant to

 make the final payment, he again asked for confirmation from Defendant that the family’s cabin

 was an accessible cabin. For the first time, Defendant now advised that the cabin was not “fully
                                                  2
                                      EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket
                                                  Johnson12/23/2019    Page 3 of 7
                                                          v. Carnival Corporation

 accessible” but would be able to accommodate Plaintiff and that the only thing it could do was to

 upgrade Mr. Johnson to a suite at an added charge of $1,400, something the family could not

 afford.

           13.    Up until this point, a mere month before sailing, Plaintiff, through Mr. Johnson,

 had been assured by Defendant that her cabin was an accessible cabin.

           14.    Contrary to all of Defendant’s prior representations, the cabin was separated from

 the bathroom by an unreasonably high step; other than having to go over the step, there was no

 other means for Plaintiff to enter or exit the cabin bathroom and Defendant provided no alternative

 means. In addition there were no handrail or grab bars in the cabin.

           14.    After observing the cabin, Mr. Johnson requested a change of cabin but was told by

 Defendant that no other cabins were available.

           15.    On January 16, 2019, as Plaintiff attempted to enter her cabin bathroom, she was

 caused to fall over the unreasonably high step between the cabin and the bathroom.

           16.    Despite previously having been refused a change of cabin, after Plaintiff’s fall, one

 of Defendant’s Managers apologized to Mr. Johnson and only now offered to move the family to

 another cabin.

           17.    As a consequence, Plaintiff sustained injury to her right knee for which she has

 necessitated medical care.

           18.    In addition, in February 2019, as a result of the right knee injury, Plaintiff suffered

 a fall at home and sustained a fracture of the left wrist.

           19.    All conditions precedent to the maintenance of this action have been performed, or,

 alternatively, have been waived.

                                     COUNT I – NEGLIGENCE

           Plaintiff realleges, adopts, and incorporates by reference the allegations in Paragraphs one

 (1) through nineteen (19) as though fully alleged herein.


                                                  3
                                      EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket
                                                  Johnson12/23/2019    Page 4 of 7
                                                          v. Carnival Corporation

        20.     At all times material, Defendant owed Plaintiff a duty of reasonable care under the

 circumstances. Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S.Ct. 406

 (1959); Everett v. Carnival Cruise Lines, Inc., 912 F.2d 1355 (11th Cir. 1990); Keefe v. Bahama

 Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989), on remand, 715 F.Supp. 1069 (M.D.Fla. 1989).

        21.     On or about January 16, 2019, Defendant, and/or its agents, employees, and/or

 servants breached its/their duty to provide Plaintiff with reasonable care under the circumstances.

        22.     On or about January 16, 2019, Plaintiff was injured due to the fault and/or

 negligence of Defendant, and/or its agents, employees, and/or servants as follows:

        a. Failure to exercise reasonable care for Plaintiff’s safety; and/or
        b. Failure to truthfully and accurately represent the configuration of Plaintiff’s cabin to
           her; and/or
        c. Failure to provide Plaintiff with a cabin of the configuration which had been
           represented and promised during the booking process; and/or
        d. Failure to provide Plaintiff with a reasonably safe cabin; and/or
        e. Failure to provide Plaintiff with a reasonably safe access to the bathroom in her cabin;
           and/or
        f. Failure to provide Plaintiff with an alternate reasonably safe manner to access the
           bathroom in her cabin; and/or
        g. Failure to inspect, maintain, and monitor the step between the cabin and bathroom to
           ensure it was reasonably safe for use by passengers, including Plaintiff, rendering the
           cabin unsafe; and/or
        h. Failure to promulgate and/or enforce adequate policies and procedures for inspection,
           maintenance, and monitoring to ensure that the step between the cabin and bathroom
           was reasonably safe for use by passengers, including Plaintiff, rendering the cabin
           unsafe; and/or; and/or
        i. Negligently designing and/or constructing the subject cabin/bathroom; and/or
        j. Failure to comply with safety codes and standards designed and promulgated to reduce
           the risk of the type of accident Plaintiff suffered; and/or
        k. Failure to have adequate risk management procedures in place designed to reduce the
           occurrence of the type of accident Plaintiff suffered; and/or
        l. Failure to implement available safety and ergonomic standards designed to reduce
           and/or prevent the type of accident Plaintiff suffered; and/or
        m. Failure to take steps as a result of prior similar incidents to reduce and/or prevent the
           type of accident the Plaintiff suffered from happening. See e.g., Simmons v. Carnival
           Corp., Case No. 19-Civ-23000-Altonaga (S.D.Fla. 2019).

        23.     Defendant created the foregoing conditions causing Plaintiff’s accident.

        24.     Alternatively, Defendant knew of the foregoing conditions causing Plaintiff’s

 accident and did not correct them, or the conditions existed for a sufficient length of time so that

                                                4
                                    EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket
                                                  Johnson12/23/2019    Page 5 of 7
                                                          v. Carnival Corporation

 Defendant, in the exercise of reasonable care under the circumstances, should have learned of them

 and corrected them. See e.g., Simmons v. Carnival Corp., Case No. 19-Civ-23000-Altonaga

 (S.D.Fla. 2019).

        25.     The conditions created and/or known to Defendant occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant. See e.g., Simmons v. Carnival Corp.,

 Case No. 19-Civ-23000-Altonaga (S.D.Fla. 2019).

        26.     As a direct and proximate result of the negligence of Defendant, Plaintiff was

 injured about Plaintiff’s body and extremities; suffered physical pain, mental anguish, loss of

 enjoyment of life, disability, disfigurement, aggravation of previously existing conditions;

 incurred medical expenses in the care and treatment of Plaintiff’s injuries; and has suffered

 physical handicap. The injuries are permanent or continuing in nature, and Plaintiff will suffer

 the losses and impairments in the future.

        WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against Defendant, interest as permitted by law, and demands a trial by Jury.

                               COUNT II – FAILURE TO WARN

        Plaintiff realleges, adopts, and incorporates by reference the allegations in Paragraphs one

 (1) through nineteen (19) as though fully alleged herein.

        27.     At all times material, Defendant owed Plaintiff a duty of reasonable care under the

 circumstances, which includes a duty to warn of hidden dangerous conditions known or, in the

 exercise of reasonable care, knowable to Defendant. Poole v. Carnival Corp., Case No. 14-20237-

 Cooke/Torres (S.D.Fla. Apr. 8, 2015); Luby v. Carnival Cruise Lines, Inc., 633 F.Supp. 40

 (S.D.Fla. 1986), aff’d, 808 F.2d 60 (11th Cir. 1986).

        28.     On or about January 16, 2019, Defendant, and/or its agents, employees, and/or

 servants breached its/their duty to provide Plaintiff with reasonable care under the circumstances

 by failing to warn Plaintiff of a dangerous condition known to Defendant.


                                                5
                                    EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket
                                                  Johnson12/23/2019    Page 6 of 7
                                                          v. Carnival Corporation

          29.    On or about January 16, 2019, Plaintiff was injured due to the fault and/or

 negligence of Defendant, and/or its agents, employees, and/or servants as follows:

          a. Failure to exercise reasonable care for Plaintiff’s safety; and/or
          b. Failure to warn Plaintiff of a dangerous condition, to wit: an unreasonably high and
             dangerous step between the cabin and the bathroom.

          30.    Defendant created the foregoing conditions causing Plaintiff’s accident, but did not

 warn Plaintiff of the hidden dangerous conditions. See e.g., Simmons v. Carnival Corp., Case No.

 19-Civ-23000-Altonaga (S.D.Fla. 2019).

          31.    Alternatively, Defendant knew of the foregoing conditions causing Plaintiff’s

 accident, but did not warn Plaintiff of the hidden dangerous conditions, or the conditions existed

 for a sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and warned Plaintiff of the hidden dangerous

 condition. See e.g., Simmons v. Carnival Corp., Case No. 19-Civ-23000-Altonaga (S.D.Fla.

 2019).

          32.    The conditions created and/or known to Defendant occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant, such that Defendant was under an

 obligation to warn Plaintiff. See e.g., Simmons v. Carnival Corp., Case No. 19-Civ-23000-

 Altonaga (S.D.Fla. 2019).

          33.    As a direct and proximate result of the negligence of Defendant, Plaintiff was

 injured about Plaintiff’s body and extremities; suffered physical pain, mental anguish, loss of

 enjoyment of life, disability, disfigurement, aggravation of previously existing conditions;

 incurred medical expenses in the care and treatment of Plaintiff’s injuries; and has suffered

 physical handicap. The injuries are permanent or continuing in nature, and Plaintiff will suffer

 the losses and impairments in the future.

          WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against Defendant, interest as permitted by law, and demands a trial by Jury.


                                                 6
                                     EDUARDO J. HERNANDEZ, LLC
Case 1:19-cv-25259-BB Document 1 Entered on FLSD Docket
                                                  Johnson12/23/2019    Page 7 of 7
                                                          v. Carnival Corporation

       DATE: December 23, 2019

                                       Respectfully submitted,

                                       EDUARDO J. HERNANDEZ, LLC
                                       Attorneys for Plaintiff
                                       10691 N. Kendall Drive - Suite 109
                                       Miami, Florida 33176
                                       Telephone: (305) 567-0910
                                       Facsimile: (786) 454-8905

                                 By:   /s/ Eduardo J. Hernandez
                                       EDUARDO J. HERNANDEZ
                                       Florida Bar No. 061451
                                       ehernandez@ejh-law.com




                                         7
                             EDUARDO J. HERNANDEZ, LLC
